Notice of Allowance
This action is in response to the amendments filed on January 28th, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1-20 have been amended
Claims 1, 4, 7, 11, 14, 18 are amended by Examiner’s amendment to the claims filed on Jan. 28th, 2021 
Claims 1-20 are allowed

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the applicant’s amendments and supporting arguments, as well as the Examiner’s Amendment below, the objections are withdrawn. 
	
Regarding the § 112(f) invocation and corresponding § 112(b) Rejection
In light of the applicant’s amendments and supporting arguments, § 112(f) is no longer invoked and as such the corresponding § 112(b) rejection is withdrawn. 

Regarding the § 112(b) Rejection
	In light of the applicant’s amendments and supporting arguments, as well as the Examiner’s Amendment below, the rejection under § 112(b) is withdrawn.

Regarding the § 101 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection under § 101 is withdrawn. 

Regarding the § 103 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection under § 103 is withdrawn.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Andrew Varrenti on April 15th, 2021. 

The support for the proposed Examiner’s amendment comes from at least the original claims, as filed, as well as figure 5 and the accompanying description, such as ¶ 85-¶ 90.


The below are the proposed Examiner’s amendments. The Examiner’s proposed amendments are amending the claims submitted on January 28th, 2021. 

The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (example), or, if the deletion is of five or fewer consecutive characters or would be difficult to see, in double brackets [[ ]]. 
The application has been amended as follows: 

Regarding Claim 1

	An apparatus, comprising:
	memory including instructions;
	and at least one processor to execute the instructions to at least:
	import interface control database (ICD) protocol definitions associated with a communication protocol of a first aircraft system of an aircraft from an ICD source into a language neutral model (LNM), the ICD protocol definitions corresponding to at least one of control logic functions or configuration parameters utilized by the communication protocol, the LNM corresponding to a model that utilizes a data format or a data structure different from the ICD source and a computer modeling environment, the LNM including LNM protocol 
	convert at least one of the LNM protocol definitions into integrated modular architecture (IMA) protocol definitions having a third data format of the computer modeling environment, the IMA protocol definitions corresponding to 
	import the IMA protocol definitions into the computer modeling environment to generate a plurality of model libraries based on the IMA protocol definitions;
	HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 25generate a plurality of IMA model objects based on the plurality of the model libraries, the plurality of the IMA model objects including a first IMA model object, the first IMA model object to simulate operation of the first aircraft system based on the first aircraft system utilizing the communication protocol;
	import at least one of the plurality of the IMA model objects into the computer modeling environment to generate a plurality of IMA models including a first IMA model, the first IMA model including the first IMA model object, the first IMA model to simulate operation of one or more aircraft systems of the aircraft based on the one or more aircraft systems utilizing the communication protocol,
based on the plurality of the IMA models 
	validate the IMA system model by comparing a first output of the IMA system model to a validation output, the validation output corresponding to an expected output of one of the one or more aircraft systems;
	generate manufacturing build instructions of the first aircraft system in response to validating the IMA system model based on the comparison of the first output to the validation output;
	and transmit the manufacturing build instructions to a computing system to initiate production of the first aircraft system based on the manufacturing build instructions. 

Regarding Claim 4

	The apparatus of claim 1, wherein the first IMA model includes one or more IMA model objects for implementing a lower layer, a presentation layer, and an upper layer, the lower layer including a second IMA model object implementing at least one of a digital communication read function or a sensor read function. 

Regarding Claim 7


	importing interface control database (ICD) protocol definitions associated with a communication protocol of a first aircraft system of an aircraft from an ICD source into a language neutral model (LNM), the ICD protocol definitions corresponding to at least one of control logic functions or configuration parameters utilized by the communication protocol, the LNM corresponding to a model that utilizes a data format or a data structure different from the ICD source and a computer modeling environment, the LNM including LNM protocol definitions corresponding to the at least one of the control logic functions or the configuration parameters, the ICD protocol definitions based on a first data format different from a second data format of the LNM protocol definitions;
	converting at least one of the LNM protocol definitions into integrated modular architecture (IMA) protocol definitions having a third data format of the computer modeling environment, the IMA protocol definitions corresponding 
	importing the IMA protocol definitions into a the computer modeling environment to generate a plurality of model libraries based on the IMA protocol definitions;
	generating a plurality of IMA model objects based on the plurality of the model libraries, the plurality of the IMA model objects including a first IMA model object, the first IMA model HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 25 Attorney Docket No. 17-1607-US-NPApplication No. 15/948,180 Response to the Office action dated September 14, 2020 object to simulate operation of the first aircraft system based on the first aircraft system utilizing the communication protocol;
at least one of the plurality of the IMA model objects into the computer modeling environment to generate a plurality of IMA models including a first IMA model, the first IMA model including the first IMA model object, the first IMA model to simulate operation of one or more aircraft systems of the aircraft based on the one or more aircraft systems utilizing the communication protocol,
	generating an IMA system model based on the plurality of the IMA models 
	validating the IMA system model by comparing a first output of the IMA system model to a validation output, the validation output corresponding to an expected output of one of the one or more aircraft systems;
	in response to validating the IMA system model based on the comparison of the first output to the validation output, generating manufacturing build instructions of the first aircraft system;
	and transmitting the manufacturing build instructions to a computing system to initiate production of the first aircraft system based on the manufacturing build instructions. 

Regarding Claim 11

wherein the first IMA model includes one or more IMA model objects for implementing a lower layer, a presentation layer, and an upper layer, the lower layer including a second IMA model object implementing at least one of a digital communication read function or a sensor read function. 

Regarding Claim 14

	A non-transitory computer readable storage medium comprising instructions which, when the instructions are executed by at least one processor, cause the at least one processor to at least:
	import interface control database (ICD) protocol definitions associated with a communication protocol of a first aircraft system of an aircraft from an ICD source into a language neutral model (LNM), the ICD protocol definitions corresponding to at least one of control logic functions or configuration parameters utilized by the communication protocol, the LNM corresponding to a model that utilizes a data format or a data structure different from the ICD source and a computer modeling environment, the LNM including LNM protocol definitions corresponding to the at least one of the control logic functions or the configuration parameters, the ICD protocol definitions based on a first data format different from a second data format of the LNM protocol definitions;
	convert at least one of the LNM protocol definitions into integrated modular architecture (IMA) protocol definitions having a third data format of the computer modeling 
	import the IMA protocol definitions into a the computer modeling environment to generate a plurality of model libraries based on the IMA protocol definitions;
	generate a plurality of IMA model objects based on the plurality of the model libraries, the plurality of the IMA model objects including a first IMA model object, the first IMA model HANLEY, FLIGHT & ZIMMERMAN, LLCPage 8 of 25 Attorney Docket No. 17-1607-US-NPApplication No. 15/948,180 Response to the Office action dated September 14, 2020 object to simulate operation of the first aircraft system based on the first aircraft system utilizing the communication protocol;
import at least one of the plurality of the IMA model objects into the computer modeling environment to generate a plurality of IMA models including a first IMA model, the first IMA model including the first IMA model object, the first IMA model to simulate operation of one or more aircraft systems of the aircraft based on the one or more aircraft systems utilizing the communication protocol,
	generate an IMA system model based on the plurality of the IMA models 
	validate the IMA system model by comparing a first output of the IMA system model to a validation output, the validation output corresponding to an expected output of one of the one or more aircraft systems;

	and transmit the manufacturing build instructions to a computing system to initiate production of the first aircraft system based on the manufacturing build instructions. 

Regarding Claim 18

	The non-transitory computer readable storage medium of claim 14, wherein the first IMA model includes one or more IMA model objects for implementing a lower layer, a presentation layer, and an upper layer, the lower layer including a second IMA model object implementing at least one of a digital communication read function or a sensor read function. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims are allowed. The dependent claims are allowed by virtue of dependency.
Claim 1 is treated as representative of claims 7 and 14. Claims 7 and 14 are allowed under a similar rationale as claim 1. 

Claim 1 recites: 
An apparatus, comprising:
	memory including instructions;
	and at least one processor to execute the instructions to at least:
	import interface control database (ICD) protocol definitions associated with a communication protocol of a first aircraft system of an aircraft from an ICD source into a language neutral model (LNM), the ICD protocol definitions corresponding to at least one of control logic functions or configuration parameters utilized by the communication protocol, the LNM corresponding to a model that utilizes a data format or a data structure different from the ICD source and a computer modeling environment, the LNM including LNM protocol definitions corresponding to the at least one of the control logic functions or the configuration parameters, the ICD protocol definitions based on a first data format different from a second data format of the LNM protocol definitions;
	convert at least one of the LNM protocol definitions into integrated modular architecture (IMA) protocol definitions having a third data format of the computer modeling environment, the IMA protocol definitions corresponding to  the at least one of the control logic functions or the configuration parameters, the third data format different from the first data format and the second data format;
	import the IMA protocol definitions into the computer modeling environment to generate a plurality of model libraries based on the IMA protocol definitions;
	HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 25generate a plurality of IMA model objects based on the plurality of the model libraries, the plurality of the IMA model objects including a first IMA model object, the first IMA model object to simulate operation of the first aircraft system based on the first aircraft system utilizing the communication protocol;
	import  at least one of the plurality of the IMA model objects into the computer modeling environment to generate a plurality of IMA models including a first IMA model, the first IMA model including the first IMA model object, the first IMA model to simulate operation of one or more aircraft systems of the aircraft based on the one or more aircraft systems utilizing the communication protocol,, the one or more aircraft systems including the first aircraft system;
	generate an IMA system model based on the plurality of the IMA models , the IMA system model to simulate operation of the aircraft utilizing the communication protocol;
	validate the IMA system model by comparing a first output of the IMA system model to a validation output, the validation output corresponding to an expected output of one of the one or more aircraft systems;
	generate manufacturing build instructions of the first aircraft system in response to validating the IMA system model based on the comparison of the first output to the validation output;
	and transmit the manufacturing build instructions to a computing system to initiate production of the first aircraft system based on the manufacturing build instructions. 

None of the prior art of record, either taken alone or in combination, teach the claimed invention when taken as a whole.

The closest combination of prior art of record is the previous combination of prior art relied upon Horvath et al., “Hardware-software allocation specification of IMA systems for early simulation”, 2014 in view of Gonnsen et al., US 2018/0039725 and in further view of Ferreira, “Integrated Model-Based Design and Simulation of Critical Embedded Systems”, 2009, Bachelor’s Thesis, Universidade Federal Do Rio Grande Do Sul Instituto De Informática Curso De Ciência Da Computação

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Ling et al., US 8,332,504 – see figure 3, see col. 2, see col. 5-7.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Sennes et al., “Model Integration with the Common Simulation Framework SIRIUS”, 2011 – see § III on page 8, see § B on page 9 and see figure 10. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Horvath et al., “MODEL-DRIVEN DEVELOPMENT OF ARINC 653 CONFIGURATION TABLES” – see figure 2 on page 4, see the section on “Platform Specific Models”, see figure 7.

newly cited Darwesh et al., “A demonstrator for the verification of the selective integration of the Flexible Platform approach into Integrated Modular Avionics”, see § II.C on pages 3-4 ¶ 1-2, see page 7 §IV.A ¶ 1-2

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Guduvan, “A Model-Driven Development of Tests for Avionics Embedded Systems “, PhD Dissertation from the University of Toulouse, 2013 – see §3.1.2 on pages 21—24, see page 25 ¶ 2-4 – see § 4.4.1 starting on page 41 – see § 4.7 starting on page 54, see page 65 § 5.3 and § 5.4.1 on page 67 – see page 92 ¶2.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Chang et al., “Software Architecture of Integrated Modular Avionics Software Testing Environment”, see § B on page 4 and see figure 4. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Louadah et al., “A Data Extraction Process for Avionics Systems’ Interface Specifications”, see figure 1, see § 2.2, see figure 3.

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination.
None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
...
import interface control database (ICD) protocol definitions associated with a communication protocol of a first aircraft system of an aircraft from an ICD source into a language neutral model (LNM), the ICD protocol definitions corresponding to at least one of control logic functions or configuration parameters utilized by the communication protocol, the LNM corresponding to a model that utilizes a data format or a data structure different from the ICD source and a computer modeling environment, the LNM including LNM protocol definitions corresponding to the at least one of the control logic functions or the configuration parameters, the ICD protocol definitions based on a first data format different from a second data format of the LNM protocol definitions;
	convert each of the LNM protocol definitions into integrated modular architecture (IMA) protocol definitions having a third data format of the computer modeling environment, the IMA protocol definitions corresponding to  the at least one of the control logic functions or the configuration parameters, the third data format different from the first data format and the second data format;
	import the IMA protocol definitions into the computer modeling environment to generate a plurality of model libraries based on the IMA protocol definitions;
...

when taken in combination with the remaining limitations and elements of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128